Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 17 and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5-6, 8 and 21 recite the limitation "predetermined local airflow direction". It is unclear how local airflow directions are predetermined as different conditions such as gust, turbulence etc. impact the local airflow directions.  
Claim 7 recites the limitation “compared to”. It is unclear on what basis and references the comparison is being made.
Claim 8 recites the limitation "a predetermined local airflow directionwhich depends on claim 1 which also has the limitation “a predetermined local airflow direction”. As such it is unclear if “a predetermined local airflow direction” as claimed are the same or different.
Claim 17 recites the limitation "the forward side line" and "the second forward line" in lines 2 and 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 11-12, 15-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leopold (US 2019/0016439).
	Regarding claim 1, Leopold ‘439 teaches (figures 1-7) a wing assembly comprising:
	a swept wing body, a leading edge (136, 140) of the wing body (104, 106) extending outward and rearward from a wing root to a wing tip (Para 0041-0042);
	a first slat (302) selectively movably connected to the wing body, the first slat (302) including;
	a first leading edge (308) and a first trailing edge (310) (Para 0061);
	a first inboard edge extending between the first leading edge and the first trailing edge and a first outboard edge extending between the first leading edge and the first trailing edge (as shown in the figure below), the first outboard edge including: 
	a first forward side portion extending from the first leading edge (308) to a first intermediate point between the first leading edge and the first trailing edge (as shown in the figure below), and

	a second slat (328) selectively movably connected to the wing body, the second slat being disposed outboard of the first slat (clearly seen in figure 5), the second slat including;
	a second leading edge and a second trailing edge (as shown in the figure below);
	a second outboard edge extending between the second leading edge to the second trailing edge (as shown in the figure below); and
	a second inboard edge extending between the second leading edge to the second trailing edge, the second inboard edge including;
	a second forward side portion extending from the second leading edge to a second intermediate point between the second leading edge and the second trailing edge, and
a second aft side portion extending from the second intermediate point to the second trailing edge (as shown in the figure below);
	the first slat (302) and the second slat (328) defining a slat gap (332)  between the first aft side portion and the second aft side portion (Para 0067),
	the slat gap being substantially parallel to a predetermined local airflow direction (slat gap faces the airstream).

    PNG
    media_image1.png
    699
    612
    media_image1.png
    Greyscale

	Regarding claim 5, Leopold ‘439 teaches (figures 1-7) the wing assembly wherein the predetermined local airflow direction is aligned with a stream wise direction of the airflow (slat gap faces and is aligned with the airstream).
Regarding claim 6, Leopold ‘439 teaches (figures 1-7) the wing assembly wherein the predetermined local airflow is aligned with a direction of airflow impacting at least one of the first leading edge and the second leading edge, when the wing assembly is installed on an aircraft and the aircraft is in operation (the first leading edge and the second leading edge faces and is impacted by the airstream).

Regarding claim 8, Leopold ‘439 teaches (figures 1-7) the wing assembly wherein:
the first leading edge defines a first leading edge line connecting forward-most points of the first slat and extending between a first inboard end and a first outboard end (clearly seen in figure 5);
the first trailing edge defines a first trailing edge line connecting aft-most points of the first slat and extending between the first inboard end and the first outboard end, the first trailing edge being disposed at a first chord distance (as shown in figure above)  from the first leading edge (clearly seen in figure 5);
the first leading edge line and the first trailing edge line define a first slat plane, the first chord distance between the first leading edge and the first trailing edge extending normal to the first leading edge, the first chord distance being measured along the first slat plane (clearly seen in figure 5);
a projection of the first forward side portion onto the first slat plane defines a first forward side line (clearly seen in figure 5);
a projection of the first aft side portion onto the first slat plane defining a first aft side line (clearly seen in figure 5);

a second trailing edge defines a second trailing edge line connecting aft-most points of the second slat and extending between the second inboard end and the second outboard end, the second trailing edge being disposed at a second chord distance (as shown in the figure above) from the second leading edge (clearly seen in figure );
the second leading edge line and the second trailing edge line defining a second slat plane, the second chord distance between the second leading edge and the second trailing edge extending normal to the second leading edge, the second chord distance being measured along the second slat plane (clearly seen in figure 5);
a projection of the second forward side portion onto the second slat plane defines a second forward side line (clearly seen in figure 5);
a projection of the second aft side portion onto the second slat plane defines a second aft side line (clearly seen in figure 5); and
the first aft side line and the second aft side line are substantially parallel to a predetermined local airflow direction (the slat gap faces the airstream).
	Regarding claim 11, Leopold ‘439 teaches (figures 1-7) the wing assembly, wherein the first aft side line and the second aft side line are substantially parallel to a longitudinal centerline of the aircraft when the wing assembly is installed on the aircraft (clearly seen in figure 2).
	Regarding claim 12, Leopold ‘439 teaches (figures 1-7) the wing assembly, wherein the first chord distance and the second chord distance are equal in length (leading and trailing edges of first and second slats are linearly arranged).

	the first forward side line is a straight line (projection of the first forward side portion is formed on a plane);
	the second forward side line is a straight line (projection of the second forward side portion is formed on a plane).
	Regarding claim 16, Leopold ‘439 teaches (figures 1-7) the wing assembly wherein:
	the first aft side line is a straight line (projection of the first aft side portion is formed on a plane);
	the second aft side line is a straight line (projection of the second aft side portion is formed on a plane).
	Regarding claim 20, Leopold ‘439 teaches (figures 1-7) an aircraft (100) comprising:
	a fuselage (102) (Para 0040); and
	two oppositely disposed wing assemblies connected to the fuselage, each of the two oppositely disposed wing assemblies (104, 106) being a wing assembly according claim 1 (Para 0040).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leopold (US 2019/0016439) as applied to claim 1 above, and further in view of Wollaston (US 2012/0187254).
Regarding claims 2 and 4, Leopold ‘439 teaches (figures 1-7) the wing assembly, further comprising a sealing member/ seal (330) disposed between the first slat and the second slat, the sealing member extending from the first and second leading edges to the first and second intermediate points and connected between the first forward side portion and the second forward side portion (clearly seen in figure 5) (Para 0067)

	Wollaston ‘254 teaches (figures 6-8) a resilient rubber weather seal (16) seats the gap between the slats and forms part of the outer aerodynamic surface of the slat assembly (Para 0025). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leopold ‘439 to incorporate the teachings of Wollaston ‘254 to configure the sealing member as a rubber seal. One of ordinary skill in art would recognize that doing so would allow vibrating movement between the slats (Para 0027).
	Regarding claim 3, modified Leopold ‘439 teaches (figures 1-7) the wing assembly wherein a forward edge of the slat gap is defined by the trailing edge of the flexible sealing member (the slat gap extends in between the flexible sealing member and the trailing edge of the slat).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leopold (US 2019/0016439).
	Regarding claims 13-14, modified Leopold ‘439 teaches the wing assembly wherein each of the first forward side line and the second forward side line extend along the first chord distance but is silent to the extension for 95% or less of the first chord distance. However, it would have been obvious to one having ordinary skill in the art at the time the invention to configure the first forward side line and the second forward side line extend for 95% or less of the first chord distance for the purpose of greater flexibility in the design of the wing assembly, since it has been held that where the general conditions of a claim are disclosed in the prior art, .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leopold (US 2019/0016439) in view of Wollaston (US 2012/0187254).
Regarding claim 21, Leopold ‘439 teaches (figures 1-7) a wing assembly comprising:
	a swept wing body, a leading edge (136, 140) of the wing body (104, 106) extending outward and rearward from a wing root to a wing tip (Para 0041-0042);
	a first slat (302) selectively movably connected to the wing body; and
	a second slat (328) selectively movably connected to the wing body, the second slat being disposed outboard of the first slat (clearly seen in figure 5),
a sealing member/ seal (330) disposed and connected between the first slat and the second slat (Para 0067);
at least a portion of the first slat, at least a portion of the second slat, and at least a portion of sealing member defining a slat gap (332) therebetween (clearly seen in figure 5),
at least a majority of the slat gap being substantially parallel to a predetermined local airflow direction (slat gap faces the airstream).
	but it is silent about sealing member as a flexible sealing member 
	Wollaston ‘254 teaches (figures 6-8) a resilient rubber weather seal (16) seats the gap between the slats and forms part of the outer aerodynamic surface of the slat assembly (Para 0025). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leopold ‘439 to incorporate the teachings of Wollaston ‘254 to configure the sealing member as a rubber seal. One of ordinary .
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/24/2022